

116 S1506 IS: To amend title 18, United States Code, to permit certain individuals complying with State law to possess firearms.
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1506IN THE SENATE OF THE UNITED STATESMay 16, 2019Mr. Rounds (for himself, Mrs. Blackburn, Mr. Braun, Mr. Cramer, Mr. Hawley, Mr. Lee, and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to permit certain individuals complying with State law to
 possess firearms.1.Gun-free school zonesSection 922(q)(2)(B)(ii) of title 18, United States Code, is amended by striking licensed to do so by the State in which the school zone is located or a political subdivision of the State, and the law of the State or political subdivision requires that, before an individual obtains such a license, the law enforcement authorities of the State or political subdivision verify that the individual is qualified under law to receive the license and inserting in compliance with the law of the State and political subdivision in which the school zone is located.